
	

114 HR 5005 IH: No Hires for the Delinquent Congress Act
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5005
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Blumenauer (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To prohibit the hiring of additional employees of any office of the legislative branch until the
			 Speaker of the House of Representatives or the President pro tempore of
			 the Senate certifies that no employee of the office has a seriously
			 delinquent tax debt.
	
	
 1.Short titleThis Act may be cited as the No Hires for the Delinquent Congress Act. 2.Prohibition on hiring of new employees by legislative branch offices until certification that no employee of the office has a seriously delinquent tax debt (a)Prohibition on hiringNo office of the legislative branch may extend an offer of employment to any individual until after the applicable certifying official has submitted to Congress either the certification described in subsection (b) or the report described in subsection (c).
 (b)CertificationWith respect to an office of the legislative branch, the certification referred to in subsection (a) is a written certification that the office does not employ any individual who has a seriously delinquent tax debt (as defined in section 2(b)(2)).
 (c)ReportWith respect to an office of the legislative branch, the report referred to in subsection (a) is a report that—
 (1)states that the certification described in subsection (b) cannot be made; (2)provides an explanation of why such certification is not possible;
 (3)outlines the remedial actions that would be required for the applicable certifying official to be in a position to so certify; and
 (4)provides an indication of the time that would be required for those actions to be completed. (d)Applicable certifying official definedIn this section, the applicable certifying official with respect to an office of the legislative branch means—
 (1)in the case of an office of the House of Representatives, the Speaker of the House of Representatives;
 (2)in the case of an office of the Senate, the President pro tempore of the Senate; and (3)in the case of any other office, the Speaker and the President pro tempore acting jointly.
 (e)Seriously delinquent tax debt definedIn this section, the term seriously delinquent tax debt means an outstanding debt under the Internal Revenue Code of 1986 for which a notice of lien has been filed in public records pursuant to section 6323 of such Code, except that such term does not include—
 (1)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (2)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (3)a debt with respect to which a levy has been made under section 6331 of such Code (or a debt with respect to which the individual agrees to be subject to a levy made under such section); and
 (4)a debt with respect to which relief under section 6343(a)(1)(D) of such Code is granted.  